DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.
In Figure 3, the reference number 1211 and 1212 should change the places with each other.  Paragraph [0046] describes that the first tube section 1211 has a diameter that is greater than of the second tube section 1212.  However, Figure 3 shows the reference number 1211 pointing at a portion with a small diameter and the reference number 1212 pointing at a portion with a large diameter.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the engaging portion 141 comprising a discharging hole 1210 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  While drawings do not show the engaging portion 141 comprising the discharging hole 1210, the drawings only show the second tube section 1212 of the air flowing tube assembly 12 having the discharging hole 1210.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0047], line 9, it seems that "the first tube section 1212" should be -- the first tube section 1211 --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11-14, and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, it is not clear how the inserting of the inserting portion 22 between the air flowing tube 13 and the cartridge 13 can discharge air from inside the liquid reservoir 14 when the inserting portion 22 and the liquid reservoir 14 do not engage structurally with each other.  
Claim 29, lines 2-3 recite, "an opening (130) communicating the liquid reservoir (14)".  It is not clear where this opening is located because the opening is an empty space which cannot exist without a physical structure.  
Claim 29, lines 4-5 recite, "the mouthpiece assembly (20) being insertable into the opening (130)", but line 6-7 recite, "the mouthpiece assembly (20) comprises an inserting portion (22) inserted into the engaging portion (141)".  Therefore, basically the mouthpiece assembly is inserted into both the opening and the engaging portion.  However, it is not clear how the mouthpiece assembly is inserted into both the opening and the engaging portion since claim 29 does not recite how the opening and the engaging portion are structurally related with each other.  

Allowable Subject Matter
Claims 1, 11, and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571)272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831